DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claim 8 refers back to itself. Examiner suggests omitting referring to the claim.
Claim 9 refers back to itself. Examiner suggests omitting referring to the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 10-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20200007863 A1) in view of Chen (US 20190349588 A1).
Regarding claim 1, Xu teaches an image decoding method performed by a decoding apparatus, the image decoding method comprising: 
deriving a temporary reference motion vector for a current block included in a current picture (Fig. 6; The current MV resolution for the current MV, reference MV resolution for a reference MV associated with a reference block in a reference picture, or both the current MV resolution and the reference MV resolution are determined in step 620 [0078]); 
deriving a reference motion vector for the current block by applying clipping to the temporary reference motion vector ([0028] In another embodiment, when a shift operation is applied to the current MV or the temporal MV due to the current MV resolution or the reference MV resolution respectively, the current MV shifted or the temporal MV shifted is clipped to a valid range. Alternatively, the current MV may have different ranges for different current MV resolutions or the temporal MV may have different ranges for different reference MV resolutions. [0028]); 
deriving a motion vector for the current block based on the reference motion vector ([0029] A first syntax element indicating the current MV resolution and a second syntax element indicating the reference MV resolution can be determined by an encoder to cause the current MV resolution has a same value as the reference MV resolution; Fig. 6: 630); 
Xu does not explicitly teach the following limitations, however, in an analogous art, Chen teaches deriving a predicted block for the current block based on the motion vector for the current block (video encoder 200 may generate the prediction block using one or more motion vectors. [0041]); and
generating a reconstructed picture for the current picture based on the predicted block for the current block (Reconstruction unit 214 may produce a reconstructed block corresponding to the current block (albeit potentially with some degree of distortion) based on the reconstructed residual block and a prediction block generated by mode selection unit 202. [0081]), 
wherein a number of bits of a binary code representing the reference motion vector is less than a number of bits of a binary code representing the temporary reference motion vector (Fig. 5: 370. When performing motion vector scaling, video encoder 200 and video decoder 300 may be configured to modify (e.g., clip) the scaled motion vectors to fall within the effective motion vector range. Video encoder 200 and video decoder 300 may be configured to determine the effective (e.g., clipped) range as [−2.sup.(N-P-1), 2.sup.(N-P-1−(1½.sup.(P))], where N is the motion vector bit-depth, and motion vector P is the bits used to represent the motion vector precision (e.g., P=4 for 1/16-pel MV precision). [0123]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chen and apply them to Xu. One would be motivated as such as  to store and modify motion vectors to an effective range based on one or more of a motion vector precision and a motion vector bit-depth.

Regarding claim 2, Xu in view of Chen teaches the image decoding method of claim 1. Xu teaches wherein the reference motion vector is derived based on a temporal neighboring block included in a reference picture of the current picture (the reference MV associated with the reference block in the reference picture corresponds to a temporal MV associated with a temporal reference block in the reference picture. [0026]).

Regarding claim 4, Xu in view of Chen teaches the image decoding method of claim 1. Xu teaches wherein the number of bits of the binary code representing the reference motion vector is 16 or less (the storage, handling, and modification of motion vectors that may be signaled and/or derived at multiple different motion vector precisions (e.g., 4-pel, 1-pel, ¼-pel, 1/16-pel, etc.) and may be stored in one or more motion vector bit-depths (e.g., 16 bits, 18 bits, 24 bits, etc.). [0115]).

Regarding claim 5, Xu in view of Chen teaches the image decoding method of claim 1. Xu teaches wherein the number of bits of the binary code representing the reference motion vector is 18 or less (the storage, handling, and modification of motion vectors that may be signaled and/or derived at multiple different motion vector precisions (e.g., 4-pel, 1-pel, ¼-pel, 1/16-pel, etc.) and may be stored in one or more motion vector bit-depths (e.g., 16 bits, 18 bits, 24 bits, etc.). [0115]).

Regarding claim 10, Xu in view of Chen teaches the image decoding method of claim 1. Xu teaches wherein the driving of the motion vector for the current block comprises: deriving a temporary motion vector for the current block based on the reference motion vector; and deriving the motion vector for the current block by applying the clipping to the temporary motion vector ([0028] In another embodiment, when a shift operation is applied to the current MV or the temporal MV due to the current MV resolution or the reference MV resolution respectively, the current MV shifted or the temporal MV shifted is clipped to a valid range).

Regarding claim 11, Xu in view of Chen teaches the image decoding method of claim 10. Xu teaches wherein the number of bits of the binary code representing the motion vector for the current block is 16 or less (the storage, handling, and modification of motion vectors that may be signaled and/or derived at multiple different motion vector precisions (e.g., 4-pel, 1-pel, ¼-pel, 1/16-pel, etc.) and may be stored in one or more motion vector bit-depths (e.g., 16 bits, 18 bits, 24 bits, etc.). [0115]).

Regarding claim 12, Xu in view of Chen teaches the image decoding method of claim 10. Xu teaches wherein the number of bits of the binary code representing the motion vector for the current block is 18 or less (the storage, handling, and modification of motion vectors that may be signaled and/or derived at multiple different motion vector precisions (e.g., 4-pel, 1-pel, ¼-pel, 1/16-pel, etc.) and may be stored in one or more motion vector bit-depths (e.g., 16 bits, 18 bits, 24 bits, etc.). [0115]).

Regarding claim 14, Xu teaches an image encoding method performed by an encoding apparatus, the image encoding method comprising: 
deriving a temporary reference motion vector for a current block included in a current picture based on a reference candidate of the current block (Fig. 6; The current MV resolution for the current MV, reference MV resolution for a reference MV associated with a reference block in a reference picture, or both the current MV resolution and the reference MV resolution are determined in step 620 [0078]);
deriving a reference motion vector for the current block by applying clipping to the temporary reference motion vector  ([0028] In another embodiment, when a shift operation is applied to the current MV or the temporal MV due to the current MV resolution or the reference MV resolution respectively, the current MV shifted or the temporal MV shifted is clipped to a valid range. Alternatively, the current MV may have different ranges for different current MV resolutions or the temporal MV may have different ranges for different reference MV resolutions. [0028]);
deriving a motion vector for the current block based on the reference motion vector; 
deriving residual samples for the current block based on the motion vector for the current block ([0029] A first syntax element indicating the current MV resolution and a second syntax element indicating the reference MV resolution can be determined by an encoder to cause the current MV resolution has a same value as the reference MV resolution; Fig. 6: 630); 
Xu does not explicitly teach the following limitations, however, in an analogous art, Chen teaches encoding image information including information on the residual samples (this disclosure may refer to coding of blocks of a picture to include the process of encoding or decoding data for the blocks, e.g., prediction and/or residual coding [0033]), 
wherein a number of bits of a binary code representing the reference motion vector is less than a number of bits of a binary code representing the temporary reference motion vector (Fig. 5: 370. When performing motion vector scaling, video encoder 200 and video decoder 300 may be configured to modify (e.g., clip) the scaled motion vectors to fall within the effective motion vector range. Video encoder 200 and video decoder 300 may be configured to determine the effective (e.g., clipped) range as [−2.sup.(N-P-1), 2.sup.(N-P-1−(1½.sup.(P))], where N is the motion vector bit-depth, and motion vector P is the bits used to represent the motion vector precision (e.g., P=4 for 1/16-pel MV precision). [0123]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chen and apply them to Xu. One would be motivated as such as  to store and modify motion vectors to an effective range based on one or more of a motion vector precision and a motion vector bit-depth.

Regarding claim 15, Xu teaches a decoding apparatus performing image decoding, the decoding apparatus comprising: 
a predictor deriving a temporary reference motion vector for a current block included in a current picture (Fig. 6; The current MV resolution for the current MV, reference MV resolution for a reference MV associated with a reference block in a reference picture, or both the current MV resolution and the reference MV resolution are determined in step 620 [0078]), 
deriving a reference motion vector for the current block by applying clipping to the temporary reference motion vector ([0028] In another embodiment, when a shift operation is applied to the current MV or the temporal MV due to the current MV resolution or the reference MV resolution respectively, the current MV shifted or the temporal MV shifted is clipped to a valid range. Alternatively, the current MV may have different ranges for different current MV resolutions or the temporal MV may have different ranges for different reference MV resolutions. [0028]), 
deriving a motion vector for the current block based on the reference motion vector ([0029] A first syntax element indicating the current MV resolution and a second syntax element indicating the reference MV resolution can be determined by an encoder to cause the current MV resolution has a same value as the reference MV resolution; Fig. 6: 630).
Xu does not explicitly teach the following limitations, however, in an analogous art, Chen teaches deriving a predicted block for the current block based on the motion vector for the current block (video encoder 200 may generate the prediction block using one or more motion vectors. [0041]); and 
an adder generating a reconstructed picture for the current picture based on the predicted block for the current block (Reconstruction unit 214 may produce a reconstructed block corresponding to the current block (albeit potentially with some degree of distortion) based on the reconstructed residual block and a prediction block generated by mode selection unit 202. [0081]),
wherein a number of bits of a binary code representing the reference motion vector is less than a number of bits of a binary code representing the temporary reference motion vector (Fig. 5: 370. When performing motion vector scaling, video encoder 200 and video decoder 300 may be configured to modify (e.g., clip) the scaled motion vectors to fall within the effective motion vector range. Video encoder 200 and video decoder 300 may be configured to determine the effective (e.g., clipped) range as [−2.sup.(N-P-1), 2.sup.(N-P-1−(1½.sup.(P))], where N is the motion vector bit-depth, and motion vector P is the bits used to represent the motion vector precision (e.g., P=4 for 1/16-pel MV precision). [0123]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chen and apply them to Xu. One would be motivated as such as  to store and modify motion vectors to an effective range based on one or more of a motion vector precision and a motion vector bit-depth.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Chen further in view of Chen063 (US 20180098063 A1).
Regarding claim 3, Xu in view of Chen teaches the image decoding method of claim 1.
3. Xu in view of Chen does not explicitly teach the following limitations, however, in an analogous art,, Chen063 wherein the reference motion vector is related to an affine control point motion vector derived based on an affine model (The video encoder and the video decoder may determine the motion vectors of the control points of the current block based on motion vectors of control points of the affine source block. [0050]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chen063 and apply them to Xu. One would be motivated as such as inclusion of the affine MVP set specifying extrapolated motion vectors of the control points of the affine source block in the affine MVP set candidate list of the current block may increase coding efficiency.

Allowable Subject Matter
Claims 6-9, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486